Citation Nr: 1223801	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  00-06 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1950 to January 1954 and from July 1954 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2005, the Board promulgated a decision with regard to other claims on appeal, and remanded the claim of service connection for a back disability to the RO for additional development.  In August 2009 and July 2010, the Board remanded the back disability claim to the RO for additional development. 

In February 2012, the Board requested a medical expert opinion through the Veterans Health Administration pursuant to 38 C.F.R. § 20.901(a).  The opinion, dated in February 2012, has been received and the Veteran has been provided a copy of the opinion.  In May 2012, additional argument was received and the Veteran waived the right to have the additional evidence initially considered by the RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The current low back disability to include degenerative disease, first diagnosed after service beyond the one-year presumptive period, is unrelated to an injury, disease, or event in service.  





CONCLUSION OF LAW

A low back disability is not due to injury or disease that was incurred in or aggravated by service; and a low back disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided post-adjudication VCAA notice by letters, dated in May 2003, May 2004, April 2005, and December 2006.  The Veteran was notified of the type of evidence to substantiate the claim for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  In the December 2006 letter, the Veteran was notified of the provisions regarding the effective date of a claim and the degree of disability assignable for the claim. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection). 

As the VCAA notice came after the initial adjudication in June 1998, which was before the enactment of the VCAA, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated, as evidenced by the supplemental statements of the case sent to the Veteran in September 2003, October 2004, July 2009, May 2010, and September 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service treatment records and VA medical records.  In regard to service treatment records, the RO attempted to obtain hospital records from Bassett Army Hospital in Fairbanks for treatment of injuries sustained in 1965, but in reply the hospital stated in January 2010 that the Veteran's records were retired to the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The last request for such records from NPRC resulted in NPRC indicating in February 2010 that all available service treatment records have already been provided.  The RO also attempted to obtain the private treatment records from Dr. G. Grodstein, as requested by the Veteran, but the RO was informed in June 2005 that the records were no longer available.  The Veteran requested the RO to obtain treatment records from several other private medical providers, but his medical release forms received in June 2004 and July 2004 did not contain sufficient information as to addresses, so the RO was unable to request the records.  The Veteran was notified of this in an October 2004 supplemental statement of the case.  The Veteran has not identified any other pertinent evidence to obtain on his behalf. 

VA has conducted medical inquiry in an effort to substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in March 1999, April 1999, April 2006 with an addendum report prepared in June 2009, and in August 2010.  Then, in February 2012, the Board obtained an opinion from an expert in orthopedics through the Veterans Health Administration.  The medical opinion contains sufficient factual detail and medical analysis such that the Board can rely on the medical opinion to make a fully informed decision on the claim.  For these reasons, the medical opinion is adequate. 

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 




Facts

The Veteran served on active duty from January 1950 to January 1954 and from July 1954 to December 1970.  Service treatment records show that he was injured in a motor bike accident in May 1965 when he fractured his left clavicle and had abrasions to the left side of his forehead.  There was no mention of a low back problem.  In August 1965, the Veteran was discharged from the orthopedic clinic at Bassett Army Hospital after it was noted that his fracture site appeared solid with no pain.  There was no reference to a low back problem.  At the time of a March 1968 annual flying physical examination, the spine was normal.  

In April 1968, service treatment records show there was an episode of low back pain in the lumbosacral area with mild radiation into the buttocks and mild muscle spasm.  The neurological evaluation was negative.  The impressions were muscle spasm or sprain and to rule out degenerative disc disease.  Four days later, it was reported that X-rays were normal and that the back was improving.  Six days after that, the Veteran was reportedly doing well and no medications were required.  On an annual flying physical examination in October 1968, the Veteran's episode of low back pain in April 1968 was noted, but he was found to have recovered normally with no recurrence.  On examination, the spine was functionally and anatomically normal and there was no muscle spasm.  In August 1969, the Veteran was involved in a motor vehicle accident, sustaining a whiplash type injury.  There was no reference to a low back problem, and the diagnosis was cervical strain.  In October 1970, a complaint of severe low back pain radiating into the groin was related to a genitourinary ailment.  Thereafter, there was no complaint or finding of a low back abnormality, including at the time of the retirement physical examination in April 1970.   

After service, the Veteran filed a claim for disability compensation with VA in June 1971.  The Veteran referred to a left clavicle fracture in 1965, but he did not mention a low back problem.  



In June 1972, on VA examination, the Veteran complained that his lower back area tended to go out with exercise.  The complaint was not further investigated.  

In December 1996, a private CT scan showed a bulging annulus with spinal stenosis at L3-4 and L4-5.  There were no accompanying clinical notes pertaining to the low back.  Private and VA records in November 1997 show that Veteran sustained a back injury in another motor vehicle accident.  Subsequent documentation including an MRI of the lumbar spine in September 1998 showed degenerative disc and joint disease.  

In March 1999 on VA neurological examination, the Veteran described back spasms.  He related that he had fractured his left clavicle in service and that he began having back pain afterwards.  The assessment included lumbar radiculopathy and scoliosis.  In April 1999 on a VA orthopedic examination, the Veteran stated that his low back had been problematic since the 1960s and that it was aggravated by a motor vehicle accident in November 1997.  The diagnoses included symptomatic degenerative joint disease of the lumbar spine with radiation to the left thigh.  

On VA examination in April 2006, the VA examiner expressed the opinion that it was at least as likely as not that the Veteran's lower back degenerative joint disease and facet disease was secondary to the trauma, that is, the May 1965 motor bike accident in service, stating that the impact and injury could cause premature arthritis and facet disease from which the Veteran was still suffering.  An addendum opinion was sought, because the VA examiner did not account for the significant facts in the case, for example, there was no consideration to the Veteran's injuries sustained in 1997 motor vehicle accident.  In June 2009 in an addendum opinion, the VA examiner stated that based upon the lack of evidence from 1970 to 1997, it was less likely than not that the lower back condition was related to any injury that occurred in the service.  The VA examiner explained that a long, quiet period without medical documentation would not substantiate any injury in the service leading to chronic lower back pain.  

On VA examination in August 2010, the Veteran dated the onset of his low back pain to a motor bike accident in 1965.  X-rays of the lumbosacral spine showed advanced degenerative changes with significant narrowing of the lumbar disc spaces and marginal osteophyte formation was noted, along with moderate lower lumbar facet arthropathy.  The impression was lumbar degenerative joint disease with radiculopathy.  The VA examining physician expressed the opinion that it was not at least as likely as not that the Veteran's disability was related to the motor scooter accident in May 1965, which he based on 32 years of clinical experience and a review of reference textbooks and current medical literature.  

In February 2012, the Board sought an expert opinion from an orthopedist through the Veterans Health Administration (VHA) to address the question of whether it was at least as likely as not that the Veteran's current low back disability was etiologically related to his periods of service, including the documented motor bike accident in May 1965 and muscle sprain in April 1968.  

In the response in February 2012, the VHA expert, an orthopedist, expressed the opinion that based on extensive review of the available medical records without resort to speculation it was less likely than not that the current low back disability was etiologically related to the Veteran's period of service including the documented bike accident and muscle spasm.  The VHA expert referred to entries in the service treatment records, and the documented back injury in November 1997.  The VHA expert stated that the current disability was more likely related to a natural degenerative process or other injury or overuse unrelated to active military duty service.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed low back disability was the result of combat.  38 U.S.C.A. § 1154(b). 


Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran asserts that his current low back disability had its onset during service in connection with a fall from his motor bike in May 1965 and a motor vehicle accident in August 1969.  He stated that a motor vehicle accident in November 1997 aggravated a pre-existing low back disability.  




As previously discussed in the facts section above, there is no contemporary entry in the service treatment records documenting any complaint, treatment, or diagnosis of a low back disability in relation to motor bike accident in May 1965 or a motor vehicle accident in August 1969.  In April 1968, there were initial complaints of low back pain and the Veteran was diagnosed with muscle spasm or sprain.  However the pain resolved as noted on a physical examination in October 1968, when there were no complaint or finding of a low back disability.  A genitourinary disorder explained the complaint of low back pain in October 1970.  On the retirement physical examination, there was no complaint or finding of a low back disability.  The Veteran was discharged from service in January 1971. 

For a year and a half after service, private and VA records do not show any complaint or treatment of a low back condition.  Then, as previously noted, the Veteran complained on a June 1972 VA examination that his lower back tended to go out during exercise, but there were no findings or diagnosis provided for this complaint.  Thereafter, more than 20 years elapse before there are objective findings in regard to the low back.  

The service treatment records document an episode in April 1968 where the Veteran was seen for low back pain complaints, but the clinical records and a subsequent physical examination a few months later indicate that the low back episode resolved and that the Veteran's spine was normal.  Further, at the separation examination, the spine was evaluated as normal.  As chronicity of low back pain may be legitimately questioned in terms of a low back disability during service, service connection may be established by a showing of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

After service, private and VA records do not show any spinal complaint or diagnosis until the mid-1990s, at least 20 years after service.  





A CT scan in December 1996 showed spinal stenosis at L3-4 and L4-5 without any accompanying clinical treatment notes, and then following an injury in November 1997 the Veteran was seen with continuous complaints of low back pain.  The report of an MRI in September 1998 gave only a history of an injury in November 1997 without reference to ongoing back complaints from an injury in service.  

The periods without documented complaints of low back pain from 1970, when the Veteran was discharged from service, until 1997 interrupt continuity of symptomatology, which weighs against the claim. 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.). 

In other words, the absence of evidence for a considerable period of years constitutes negative evidence tending to disprove the claim that the Veteran had an injury or disease in service that resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

In statements in support of his claim, the Veteran described ongoing and gradually worsening low back pain ever since the in-service vehicle accidents.  He is certainly competent to describe symptoms of low back pain after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  As the Veteran's statements are competent evidence, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465 at 469.  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence in deciding whether there is continuity of symptomatology. 





In weighing the credibility, VA may consider self-interest, internal consistency, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

The evidence against continuity of symptomatology consists of a VA application for disability compensation filed in June 1971, wherein the Veteran does not cite to any low back injury or a low back disability.  Also, at the time of VA examinations in March 1999, April 1999, and August 2010, the Veteran's report of having injured his low back during vehicle accidents in service, which he claimed was the onset of his low back disability, is clearly not borne out by the service treatment records.  The contemporaneous records do not show any complaint following the accidents in 1965 and 1969.  And when the Veteran was documented to have a low back episode in 1968, it was not related to any previous vehicle accident.  Moreover, the low back episode was shown to have resolved completely by the time of a physical examination in October 1968.  Further, when the Veteran had the opportunity to report a low back problem on service physical examinations including the retirement examination and at the time he filed a claim for disability compensation in relation to other disabilities, he did not.  He now contends that his records contemporaneous with service and in the period following discharge are not accurate, but he has not offered any explanation for his silence about not reporting a low back complaint or filing a VA claim relative to a low back disability when he had the opportunity.  

For the foregoing reason, the inconsistency with other evidence, the lay evidence of continuity lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).
 
For these reasons, the preponderance of the evidence is against the claim of service connection for a low back disability on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b). 


Also, any degenerative changes of the lumbar spine by diagnostic testing in the 1990s is well beyond the one-year presumptive period for manifestation of degenerative or arthritic changes as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307, 3.309. 

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), to the extent that the Veteran himself relates his current low back disability to service, degenerative disc and joint disease the lumbosacral spine is not a condition under case law where lay observation has been found to be competent, and therefore the determination as to the presence of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011)(discussing the idea that any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion).  In this case, a low back disability manifested by degenerative changes is not a simple medical condition, because the condition cannot be perceived by personal observation, that is, through the senses and the identification or diagnosis of the condition requires a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  For this reason, the Board determines that the Veteran's current low back disability is not a simple medical condition that a lay person is competent to identify. 



Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medication condition, the Veteran is not competent to state that the current low back disability was present during service.  And while he is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms that support a later diagnosis by a medical professional, the weight of the medical evidence discounts a relationship between the current low back disability and an injury, disease, or event during the Veteran's service.  A further discussion of this will follow.  For these reasons, the Veteran's statements are not competent evidence as to the onset of the disability during service. 

Where there is a question of medical causation, that is, an association between the current low back disability and an injury, disease, or event in service, where a lay assertion of medical causation is not competent medical evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159. 

In his statements, the Veteran relates his current low back disability to an injury in service, which constitutes a lay opinion on causation, and a lay opinion is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge.  See generally Fed.R.Evid. 701 (opinion testimony by a lay witness is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge).  Although the Federal Rules of Evidence do not apply to veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate where the Rules assist in the articulation of the Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence is appropriate where the Rules assist in articulation of the Board's reasons for finding a claim not well grounded.);





Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.). 

As an opinion on causation in this case requires specialized knowledge, education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer such an opinion on causation, his statements are not competent evidence and are not to be considered as favorable evidence in support of the claim. 

And while the Veteran is competent to report a contemporaneous medical diagnosis there is no post-service diagnosis until 1996 and while the Veteran is competent in describing symptoms, which support a later diagnosis by a medical professional, Jandreau at 1377, no medical professional has ultimately associated the current low back disability to injuries in service. 

On the determinative issue of medical causation, that is, the significance of the low back complaints and findings in service in relation to the current low back disability, competent medical evidence is required to support the claim, and VA obtained medical examinations with opinions that address the issue.  VA examiners in June 2009 and August 2010 both expressed the opinion that the current low back disability was not likely related to an injury during service.  However, a further opinion was sought in February 2012, and after a comprehensive evaluation of the record, the VHA examiner provided an opinion that was consistent with the earlier opinions unfavorable to the claim.  The opinion contained a rationale that included reference to the pertinent service treatment records and post-service records.  This medical evidence is uncontroverted. 






As the Board may consider only independent medical evidence to support its findings as to a question involving medical causation, and as the weight of the evidence is against the claim of service connection for a low back disability, as articulated above, the Board finds that service connection is not warranted on a direct or presumptive basis. 

As the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 
 

ORDER

Service connection for a low back disability is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


